 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BRYAN ROSSY, et al.,                               Case No. 1:17-cv-01244-LJO-SAB

12                  Plaintiffs,                         ORDER GRANTING IN PART
                                                        STIPULATION TO AMEND SCHEDULING
13           v.                                         ORDER

14   CITY OF BISHOP, et al.,                            (ECF No. 29)

15                  Defendants.

16

17         Plaintiffs Bryan Rossy, Mark Gutierrez, Jared Waasdorp and Douglas Mairs filed this action

18   on September 15, 2017. (ECF No. 1.) A scheduling order issued on April 26, 2018, setting pretrial

19   deadlines and the date of trial in the matter. (ECF No. 28.) On October 25, 2018, the parties in this

20   action filed a stipulation to extend the discovery and dispositive motion deadlines in the April 26,

21   2018 scheduling order. (ECF No. 29.) As the parties were seeking to move the dispositive motion

22   deadline, an informal telephonic conference was held on November 2, 2018. Counsel Robert

23   Baumann appeared for Plaintiff and counsel Laurel Hoehn appeared for Defendants.

24         As discussed at the informal conference, the district judge requires sufficient time for the

25   dispositive motion to be heard and decided prior to the pretrial conference. Therefore, the request

26   to move the dispositive motion deadline is denied. The Court shall grant the request set forth during

27   the informal conference to move the nonexpert discovery deadline.

28   ///


                                                    1
 1          Accordingly, the April 26, 2018 scheduling order is HEREBY AMENDED and the deadline

 2    to conduct nonexpert discovery is extended to December 15, 2018. All other aspects of the April

 3    26, 2018 scheduling order shall remain in effect.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     November 2, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
